EXHIBIT 10.1
 
 


 
 
June 24, 2013
 
Mr. R. Alan Kelley
 
President
 
Midwest Energy Emissions Corp.
 
500 West Wilson Bridge Road Suite 140
 
Worthington, Ohio 43085
 
RE:  Sale of Securities
 
Dear Mr. Kelley,
 
This amended and restated letter agreement (“Restated Agreement”) hereby amends
and restates in its entirety the agreement, dated as of May 1, 2013, (the
“Original Letter Agreement”)by and between Midwest Energy Emissions Corp., a
Company with its principal executive offices located at the address stated above
(together with its affiliates and subsidiaries, the “Company”) and ViewTrade
Securities, Inc., a Company with its principal executive offices located at 7280
W Palmetto Park Rd # 105, Boca Raton, FL 33433 (together with its affiliates and
subsidiaries, “ViewTrade” or the “Placement Agent”), and in connection with this
Restated Agreement, the Company hereby engages ViewTrade to act as the Company’s
exclusive Placement Agent in connection with the proposed private placement of
equity, debt or equity-linked securities (the “Securities”) of the Company and
as such offering may be amended by the Board of Directors of the Company (the
“Offering”).  The terms of the Securities to be issued pursuant to the Offering
will be substantially in the form to be agreed to by and between the Company and
ViewTrade with one or more Accredited Investors (defined below).  The gross
proceeds of the Offering are currently contemplated to be up to six million
dollars ($6,000,000).
 
Your acceptance (indicated by your signature below) of this letter agreement
(the “Agreement”) will confirm the terms of the engagement between the Placement
Agent and the Company.
 
1)  
Appointment. Subject to the terms and conditions of this Agreement, the Company
hereby retains the Placement Agent, and the Placement Agent hereby agrees to
act, as the Company’s exclusive Placement Agent in connection with the
Offering.  As Placement Agent for the Offering, ViewTrade will advise and assist
the Company in identifying and assisting the Company in issuing directly or
indirectly (in the case of a broker dealer or similar entity) the Securities to,
one or more individuals, entities (including but not limited to funds and broker
dealers) who are Accredited Investors (“Investors”) in the Offering.  Accredited
Investors shall have the meaning given to such term in Regulation D of the
Securities Act of 1933. Additionally, it is hereby agreed that there will be an
escrow account opened to accept funds from Investors and such escrow account
shall be mutually agreed upon by the Company and ViewTrade (Escrow Account).

 
2)  
Information.

 
(a)  
The Company recognizes that, in completing its engagement hereunder, the
Placement Agent will be using and relying on publicly available information and
on data, material and other information furnished to Placement Agent by the
Company or the Company’s affiliates and agents.  The Company will cooperate with
ViewTrade and furnish, and cause to be furnished, to ViewTrade, any and all
information and data concerning the Company, its subsidiaries and the Offering
that ViewTrade deems appropriate, including, without limitation, the Company’s
acquisition plans and plans for raising capital or additional financing that is
reasonably requested by ViewTrade (the “Information”), including a private
placement memorandum, if any currently exists (the “Private Placement
Materials”).  The Company represents and warrants that all Information and
Private Placement Materials, including, but not limited to, the Company’s
financial statements, will be complete and correct in all material respects and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading.

 
 
1

--------------------------------------------------------------------------------

 
 
(b)  
It is further agreed that ViewTrade will conduct a due diligence investigation
of the Company and the Company will reasonably cooperate with such investigation
as a condition of ViewTrade’s obligations hereunder.  The Company recognizes and
confirms that the Placement Agent: (i) will use and rely primarily on the
Information, the Private Placement Materials and information available from
generally recognized public sources in performing the services contemplated by
this letter without having independently verified the same; (ii) will be
authorized as the Placement Agent to transmit to any prospective investors a
copy or copies of any of the following materials approved in advance by the
Company: the Private Placement Materials, forms of subscription documents and
any other legal documentation supplied to the Placement Agent for transmission
to any prospective investors by or on behalf of the Company or by any of the
Company’s officers, representatives or agents, in connection with the
performance of the Placement Agent’s services hereunder or any transaction
contemplated hereby; (iii) does not assume responsibility for the accuracy or
completeness of the Information or the Private Placement Materials and such
other information, if any provided to the Investors; (iv) will not make an
appraisal of any assets of the Company or the Company generally; and (v) retains
the right to continue to perform due diligence of the Company, its business and
its officers and directors during the course of the engagement.

 
(c)  
Until the date that is two years from the date hereof, ViewTrade will keep all
information obtained from the Company confidential except: (i) Information which
is otherwise publicly available, or previously known to or obtained by,
ViewTrade independently of the Company and without breach of any of ViewTrade’s
agreements with the Company or, to the knowledge of ViewTrade without breach of
a third parties obligation of confidentiality owed to the Company; (ii)
ViewTrade may disclose such information to its officers, directors, employees,
agents and representatives, and to its other advisors and financial sources on a
need to know basis only and will ensure that all such persons will keep such
information strictly confidential.  No such obligation of confidentiality shall
apply to information that: (i) is in the public domain as of the date hereof or
hereafter enters the public domain without a breach by ViewTrade, (ii) was known
or became known by ViewTrade prior to the Company’s disclosure thereof to
ViewTrade, other than by breach of ViewTrade’s obligation of confidentiality
owed to the Company, (iii) becomes known to ViewTrade from a source other than
the Company, and other than by the breach of an obligation of confidentiality
owed to the Company, (iv) is disclosed by the Company to a third party without
restrictions on its disclosure, (v) is independently developed by ViewTrade or
(vi) is required to be disclosed by ViewTrade or its officers, directors,
employees, agents, attorneys and to its other advisors and financial sources,
pursuant to any order of a court of competent jurisdiction or other governmental
body, (including FINRA and the SEC) or as may otherwise be required by law.

 
(d)  
The Company recognizes that in order for ViewTrade to perform properly its
obligations in a professional manner, the Company will keep ViewTrade informed
of and, to the extent practicable, permit ViewTrade to participate in meetings
and discussions between the Company and any third party relating to the matters
covered by the terms of ViewTrade’s engagement.  If at any time during the
course of ViewTrade’s engagement, the Company becomes aware of any material
change in any of the information previously furnished to ViewTrade; it will
promptly advise ViewTrade of the change.

 
 
2

--------------------------------------------------------------------------------

 
 
3)  
Compensation.  Following the execution of this Agreement, the Company shall pay
to the Placement Agent $35,000 by check or wire transfer as a non refundable
retainer for advising and assisting the Company with preparation for the
financing and the Placement Agent’s expenses as follows: $20,000 within 5 days
of entering into this Agreement and $15,000 no later than 30 days from entering
into this Agreement. As compensation for services rendered and to be rendered
hereunder by the Placement Agent, the Company agrees to pay the Placement Agent
the following fees in consideration of the services rendered by the Placement
Agent in connection with the Offering:

 
a)  
The Company agrees to pay the Placement Agent a commission, cash fee payable
upon each instance when monies are disbursed from the Escrow Account to the
Company, for purchases of Securities and ViewTrade for their respective fees as
defined below of the transaction contemplated by this Agreement (“Closing”)
equal to seven percent (7%) of the gross proceeds received by the Company (the
“Commission Fee”).

 
b)  
The Company also agrees to pay the Placement Agent a corporate finance fee
payable in cash upon each Closing equal to three percent (3%) of the gross
proceeds received by the Company at each Closing (“Corporate Finance Fee”).

 
c)  
The Company shall also credit an amount equal to three percent (3%) of the gross
proceeds received by the Company on each Closing as a non-accountable expense
allowance (“Expense Allowance”).

 
d)  
The Company shall deliver a warrant to the Placement Agent (the “Agent Warrant”)
equal to 15% of the Securities issued in the Offering.  Such Agent Warrant will
be issued at each Closing and shall provide, among other things, that the Agent
Warrant shall (i) be exercisable at an exercise price equal to the price of the
Securities (or the exercise price of the Securities) issued to the Investors in
the Offering (ii) expire five (5) years from the date of issuance, (iii) contain
standard anti-dilution protection and such other anti-dilution protection
provided to the Investors, (iv) contain provisions for cashless exercise and
(vi) include such other terms as are normal and customary for warrants of this
type.

 
e)  
The Company will reimburse the Placement Agent in a timely manner for all
reasonable out-of-pocket expenses relating to the Offering, including, but not
limited to, printing, road show, travel, due diligence, virtual data room,
background checks and other related expenses, provided however, that any single
expense item in excess of $1,000 must be approved in advance in writing by the
Company. Such reimbursements shall be made at the time of Closing and shall be
deducted from the gross proceeds of such Closing.

 
4)  
Business Development Fee. In the case of any business development transaction by
the Company including but not limited to a sales contract, joint venture,
distribution agreement, licensing agreement, or other similar business
development transaction, (“Business Development Fee or BDF”) consummated by the
Company or subsidiaries, during the period ending two years from the termination
of this Agreement in which the Advisor during the term of this Agreement
introduced the other party  to the Company, the Company will pay to the Advisor
a fee equal to what is commercially customary for such BDF.

 
5)  
Term of Engagement.

 
a)  
This Agreement will remain in effect until November 30, 2013 during which either
party shall have the right to terminate this Agreement upon 48 hour prior
written notice to the other.  The date of termination of this Agreement is
referred to herein from time to time as the “Termination Date.”  The period of
time during which this Agreement remains in effect is referred to herein from
time to time as the “Term”.  If, within two years after the Termination Date,
the Company completes any private financing of equity or debt or other capital
raising activity of the Company (other than the exercise by any person or entity
of any options, warrants or other convertible securities other than the warrants
issued pursuant to this Agreement) with any of the Investors who were first
introduced to the Company in connection with the financing contemplated hereby
by ViewTrade, the Company will pay to ViewTrade upon the closing of such
financing the compensation set forth in Sections 3(a), 3(b), 3(c) and 3 (d) as a
“Source Fee”. The Placement Agent shall supply a list of investors it introduced
to the Company no later than 30 days from the termination of the Offering
contemplated in this Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
b)  
Notwithstanding anything herein to the contrary, subject to the two year
limitation described in the preceding paragraph, the obligation to pay the
compensation and expenses described in Section 3, this Section 5, Sections 6 -17
and all of Exhibit A attached, hereto (the terms of which are incorporated by
reference hereto), will survive any termination or expiration of this
Agreement.  The termination of this Agreement shall not affect the Company’s
obligation to pay fees to the extent provided for in Section 3 herein and shall
not affect the Company’s obligation to reimburse the expenses accruing prior to
such termination to the extent provided for herein.  All such fees and
reimbursements due shall be paid to the Placement Agent within 10 business days
of the Termination Date (in the event such fees and reimbursements are earned or
owed as of the Termination Date) or upon the closing of the Offering or any
applicable portion thereof (in the event such fees are due pursuant to the terms
of Section 3 hereof).

 
6)  
Right of Cancellation. The Company has right to terminate this agreement at any
time, with advanced notice of 48 hours. If the Company terminates this agreement
(a) within 60 days from the date both parties agree in writing to proposed terms
for the Offering, evidenced by a mutually executed term sheet (Commencement
Date) or (b) after a minimum of one million dollars is raised in the Offering
the Company shall pay the Placement Agent a fee of $75,000 (“Termination Fee”)
within 5 working days of such termination. The Placement Agent shall not be
entitled to any Termination Fee if the Placement Agent terminates this
agreement.

 
7)  
Right of Participation. In the event there is a minimum of four million dollars
of Securities sold in the Offering, excluding Securities sold to purchasers that
were introduced to Viewtrade by Arthur Greenberg Jr., a current shareholder of
the Company or Christopher Greenberg, a current member of the Board of Directors
and shareholder of the Company, the Company agrees that for a period of twenty
four (24) months from the date of the final Closing of the Offering, ViewTrade
shall have a right of participation to act as the lead manager or lead placement
agent or co-manager or co-placement agent with a minimum of 50% of the economics
with respect to any public or private sale of any securities of the Company or
any of its subsidiaries. In connection with such right, the Company covenants
and agrees to furnish ViewTrade in writing with the terms and conditions of any
bona fide proposed private or public sale of securities to be made by the
Company or any of its subsidiaries, and the name and address of such person,
entity, representative, broker or dealer proposing to effectuate such sale,
together with all compensation terms. ViewTrade shall have the right within
twenty (20) days from such notification by the Company to notify the Company
whether ViewTrade will exercise its right to affect such proposed financing. In
the event ViewTrade declines to exercise its right of participation, such action
shall only relate to the financing and terms and conditions contained in the
specific notice furnished to ViewTrade and not to any other proposed future
financing.

 
8)  
Certain Placement Procedures.  The Company and the Placement Agent each
represents to the other that it has not taken, and the Company and the Placement
Agent each agrees with the other that it will not take any action, directly or
indirectly, so as to cause the Offering to fail to be entitled to rely upon the
exemption from registration afforded by Section 4(2) of the Securities Act of
1933, as amended (the “Act”).  In effecting the Offering, the Company and the
Placement Agent each agrees to comply in all material respects with applicable
provisions of the Act and any regulations thereunder and any applicable state
laws and requirements.  The Company agrees that any representations and
warranties made by it to any Investor in the Offering shall be deemed also to be
made to the Placement Agent for its benefit.  The Company agrees that it shall
cause any opinion of its counsel delivered to any Investors in the Offering also
to be addressed and delivered to the Placement Agent, or to cause such counsel
to deliver to the Placement Agent a letter authorizing it to rely upon such
opinion.

 
9)  
Indemnification.  The Company agrees to indemnify the Placement Agent and the
Placement Agent agrees to indemnify the Company, in each case in accordance with
the indemnification and other provisions attached to the Agreement as Exhibit A
(the “Indemnification Provisions”), which provisions are incorporated herein by
reference and shall survive the termination or expiration of the Agreement.

 
 
4

--------------------------------------------------------------------------------

 
 
10)  
Other Activities.  The Company acknowledges that ViewTrade has been, and may in
the future be, engaged to provide services as an underwriter, placement agent,
finder, advisor and investment banker to other companies in the industry in
which the Company is involved.  Subject to the confidentiality provisions of
ViewTrade contained in Section 2 hereof, the Company acknowledges and agrees
that nothing contained in this Agreement shall limit or restrict the right of
ViewTrade or of any member, manager, officer, employee, agent or representative
of ViewTrade, to be a member, manager, partner, officer, director, employee,
agent or representative of, investor in, or to engage in, any other business,
whether or not of a similar nature to the Company’s business, nor to limit or
restrict the right of ViewTrade to render services of any kind to any other
corporation, firm, individual or association; provided that ViewTrade and any of
its member, manager, officer, employee, agent or representative shall not use
the Information to the detriment of the Company.  ViewTrade may, but shall not
be required to, present opportunities to the Company.

 
11)  
Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement will be
governed as to validity, interpretation, construction, effect and in all other
respects by the internal law of the State of Florida.  The Company and ViewTrade
each agree that any legal suit, action or proceeding arising out of or relating
to this Agreement shall be instituted exclusively in the state of Florida waives
any objection to the venue of any such suit, action or proceeding, and the right
to assert that such forum is an inconvenient forum, and irrevocably consents to
the jurisdiction of the Florida in any such suit, action or proceeding.  Each of
the Company and ViewTrade further agrees to accept and acknowledge service of
any and all process that may be served in any such suit, action or proceeding in
Florida and agree that service of process upon it mailed by certified mail to
its address shall be deemed in every respect effective service of process in any
such suit, action or proceeding.  The parties hereby expressly waive all rights
to trial by jury in any suit, action or proceeding arising under this Agreement.

 
12)  
Securities Law Compliance.  The Company, at its own expense, will use its best
efforts to obtain any registration or qualification required to sell any
Securities under the Blue Sky laws of any applicable jurisdictions.

 
13)  
Representations and Warranties of the Company and ViewTrade.  The Company and
ViewTrade each respectively represent and warrant that:  (a) it has full right,
power and authority to enter into this Agreement and to perform all of its
obligations hereunder; (b) this Agreement has been duly authorized and executed
and constitutes a legal, valid and binding agreement of such party enforceable
in accordance with its terms; and (c) the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby does not
conflict with or result in a breach of (i) such party’s certificate of
incorporation or by-laws or (ii) any agreement to which such party is a party or
by which any of its property or assets is bound.

 
14)  
Representations and Warranties of Placement Agent.  Placement Agent is entering
into this Agreement with the Company and Placement Agent’s performance of the
services do not and will not conflict with or result in any breach or default
under any other agreement to which Placement Agent is subject.  Placement Agent
is, and at all times during the term of this Agreement shall be, a broker-dealer
registered with the United States Securities and Exchange Commission.  Placement
Agent shall perform the services in compliance with all applicable federal,
state, and local laws and regulations, including, but not limited to, the
Securities Act of 1933, as amended and any applicable state securities laws or
laws of any foreign jurisdiction.

 
 
5

--------------------------------------------------------------------------------

 
 
15)  
Parties; Assignment; Independent Contractor.  This Agreement has been and is
made solely for the benefit of ViewTrade and the Company and each of the
persons, agents, employees, officers, directors and controlling persons referred
to in Exhibit A and their respective heirs, executors, personal representatives,
successors and assigns, and nothing contained in this Agreement will confer any
rights upon, nor will this Agreement be construed to create any rights in, any
person who is not party to such Agreement, other than as set forth in this
paragraph.  The rights and obligations of either party under this Agreement may
not be assigned without the prior written consent of the other party hereto and
any other purported assignment will be null and void.  ViewTrade has been
retained under this Agreement as an independent contractor, and it is understood
and agreed that this Agreement does not create a fiduciary relationship between
ViewTrade and the Company or their respective Boards of Directors.  ViewTrade
shall not be considered to be the agent of the Company for any purpose
whatsoever and ViewTrade is not granted any right or authority to assume or
create any obligation or liability, express or implied, on the Company’s behalf,
or to bind the Company in any manner whatsoever.

 
16)  
Validity.  In case any term of this Agreement will be held invalid, illegal or
unenforceable, in whole or in part, the validity of any of the other terms of
this Agreement will not in any way be affected thereby.

 
17)  
Counterparts.  This Agreement may be executed in counterparts and each of such
counterparts will for all purposes be deemed to be an original, and such
counterparts will together constitute one and the same instrument.

 
18)  
Notices.  All notices will be in writing and will be effective when delivered in
person or sent via facsimile and confirmed by letter, to the party to whom it is
addressed at the following addresses or such other address as such party may
advise the other in writing:

 

To the Company:   R. Alan Kelley
Midwest Energy Emissions Corp.
500 West Wilson Bridge Road
Suite 140
Worthington, Ohio 43085
      To ViewTrade:   Douglas K. Aguililla
ViewTrade Securities, Inc.
7280 W. Palmetto Park Rd. #105
Boca Raton, FL 33433

 
19)  
Best Efforts Engagement for Capital Raising.  It is expressly understood and
acknowledged that ViewTrade’s engagement for the Offering does not constitute
any commitment, express or implied, on the part of ViewTrade or of any of its
affiliates to purchase or place the Company’s securities or to provide any type
of financing and that the Offering will be conducted by ViewTrade on a “best
efforts” basis.

 
20)  
Press Announcements. The Company agrees that ViewTrade shall, upon a successful
transaction, subject to applicable law, have the right to place advertisements
in financial and other newspapers and journals at its own expense describing its
services to the Company hereunder, provided that ViewTrade shall submit a copy
of any such advertisement to the Company for its approval, such approval not to
be unreasonably withheld, conditioned or delayed.

 
[Signature Page Follows]
 
 
6

--------------------------------------------------------------------------------

 
 
If the terms of our engagement as set forth in this letter are satisfactory to
you, please sign and date the enclosed copy of this letter and return it to us.
 

MIDWEST ENERGY EMISSIONS CORPORATION      VIEWTRADE SECURITIES INCORPORATED    
                      By:
 /s/ R. Alan Kelley  
  By:
/s/ Douglas K. Aquililla
   
R. Alan Kelley  
   
Douglas K. Aguililla
   
President  
   
Director, Investment Banking
 


[Signature Page to Placement Agent Agreement]
 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit A
 
INDEMNIFICATION PROVISIONS
 
In the performance of its services, the Placement Agent shall be obligated to
act only in good faith, and shall not be liable to the Company for errors in
judgment not the result of gross negligence or willful misconduct. The Company
shall indemnify and hold harmless the Placement Agent against any and all
liabilities, claims, lawsuits, including any and all awards and/or judgments to
which it may become subject under the Securities Act of 1933, (the “Act”), the
Securities Exchange Act of 1934, as amended (the “1934 Act”) or any other
federal or state statute, at common law or otherwise, insofar as said
liabilities, claims and lawsuits (including costs, expenses, awards and/or
judgments) arise out of, or are in connection with the services rendered by the
Placement Agent or any transactions in connection with this Agreement, except
for any liabilities, claims and lawsuits (including awards and/or judgments),
arising out of gross negligence, willful misconduct or willful omissions of the
Placement Agent. In addition, the Company shall also indemnify and hold harmless
the Placement Agent against any and all reasonable costs and expenses, including
reasonable counsel fees, incurred relating to the foregoing.
 
The Placement Agent shall give the Company prompt notice of any such liability,
claim or lawsuit which the Placement Agent contends is the subject matter of the
Company’s indemnification and the Company thereupon shall be granted the right
to take any and all necessary and proper action, at its sole cost and expense,
with respect to such liability, claim and lawsuit, including the right to
settle, compromise and dispose of such liability, claim or lawsuit, excepting
there from any and all proceedings or hearings before any regulatory bodies
and/or authorities.
 
The Placement Agent shall indemnify and hold the Company harmless against any
and all liabilities, claims and lawsuits, including any and all awards and/or
judgments to which it may become subject under the Act, the 1934 Act or any
other federal or state statute, at common law or otherwise, insofar as said
liabilities, claims and lawsuits (including costs, expenses, awards and/or
judgments) arise out of, or are based upon gross negligence, willful misconduct
or willful omissions of the Placement Agent. In addition, the Placement Agent
shall also indemnify and hold the Company harmless against any and all
reasonable costs and expenses, including reasonable counsel fees, incurred
relating to the foregoing.
 
The Company shall give the Placement Agent prompt notice of any such liability,
claim or lawsuit which the Company contends is the subject matter of the
Placement Agent’s indemnification and the Placement Agent thereupon shall be
granted the right to take any and all necessary and proper action, at its sole
cost and expense, with respect to such liability, claim and lawsuit, including
the right to settle, compromise or dispose of such liability, claim or lawsuit,
excepting there from any and all proceedings or hearings before any regulatory
bodies and/or authorities.
 
 
8

--------------------------------------------------------------------------------

 